Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the claimed glass composition, especially in view of Applicants’ arguments of unexpected superiority when the composition is tailored to include all the claimed limitations.
While glass compositions are extremely old in the art, the exact make up of high performance glasses is a non-trivial optimization of a plurality of components that, while each taken individually are easy to optimize, the plurality thereof have many overlapping and contradictory effects.  When evaluating the patentability of the claimed composition, the totality of evidence must be considered and, in the Examiner’s opinion, it points to allowability.
The closest prior art are the applied CN ‘086 and Goto et al. (U.S. Patent No. 6,387,509 B1).  As noted in the rejection of record, CN ‘086 is primarily directed to mole percentages and, while some embodiments have weight percentages that read on the components other than B2O3, they read on the claimed limitations narrowly (e.g. 30.52 wt% SiO2 versus the claimed 30%).  The examples also fail to teach or suggest the claimed weight percent of B2O3, nor the relative amount of B2O3 to Al2O3 (claim 1).  While CN ‘086 broadly disclose the option of including up to 5 mole % of B2O3 + P2O5, taken together, there is no guidance as to the selection of 0.5 – 6.0 weight percentage B2O3, nor any guidance or suggestion to maintain all of the other element requirements of claim 1 and the Al2O3/B2O3 ratio.  For claim 3, there is no suggestion of the glass composition consisting of the claimed elements, especially noting the plurality of additional elements recited in the examples, etc. that fall outside the scope of claim 3.  As such, the Examiner deems that the preponderance of evidence dictates that CN ‘086 fails to anticipate or render obvious the claimed limitations.
With regard go Goto et al., the closest example Is example 46 but this example has too low of B2O3 (0.2 weight percentage) and no CaO.  While different embodiments and examples meet different aspects of the claims, the Examiner also notes that the very disclosure of Goto et al. casts away from the claimed ranges at times (col. 9, line 65 bridging col. 10, line 10 teaches away from the CaO range, while col. 10, lines 41 – 47 teaches away from the claimed Y2O3 range, for instance).  The broad disclosure of Goto et al. can be construed to meet each individual composition requirement, but when considering the reference as a whole, it is deemed that Goto et al. provides insufficient specificity to anticipate or render obvious the claimed limitations of claims 1 and 3 as a whole.
The other references cited, but not applied, all broadly teach similar glass compositions but, inevitably, fail to teach ranges overlapping all of the claimed requirements; e.g. US ‘485 has too low of Y2O3; US ‘574 has no Y2O3 at all; US 419 has too low of SiO2, etc. While these references are useful for further search and reference, none of these references taken alone or in combination teach or render obvious the claimed limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 8, 2022